Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2017-0064272, filed on 5/24/2017.
Response to Restriction Requirement 
Applicant’s election without traverse of claims 1-12 in the reply filed on 11/02/2020 is acknowledged.  Claims 13-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/02/2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1 – 3, and 6 - 8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yi, EP2393146B1 (in IDS).

Regarding claim 1, Yi teaches a method for manufacturing a secondary battery (method for injecting electrolyte into battery)[0015], the method comprising:
an accommodation step of accommodating an electrode assembly into a battery case (accommodating electrode assembly (20) into case (10))[0024][0015];
a connection step of connecting an auxiliary case (container (50)) to the battery case (case (10)), the auxiliary case having an inner space (volume of container (50)) therein (connecting the electrolyte solution container (50) to with the electrolyte injection member (30))[0015];
an injection step of injecting an electrolyte into the battery case and the auxiliary case (injecting electrolyte into case)[0015];
an electrolyte supply step of moving some of the electrolyte from the auxiliary case into the battery case (injecting electrolyte into case)[0015]; and
a gas supply step of moving a gas from the battery case into the auxiliary case (discharge gas in similar process as electrolyte supply)[0018][0038].

Regarding claim 2, Yi teaches the method of claim 1, wherein, during the injection step, the electrolyte is injected into the battery case and the auxiliary case through an injection hole formed in the battery case (injection hole (32))[fig. 4][0028].

Regarding claim 3, Yi teaches the method of claim 1, further comprising a formation step (gas generation occurring)[0004] in which the secondary battery is electrically charged and discharged to allow the secondary battery to achieve a usable state (operation of the battery), the formation step being performed before the gas supply step, wherein the gas comprises a gas generated during the formation step (gas is generated and then discharged)[0018][0038].

Regarding claim 6, Yi teaches the method of claim 1, wherein the electrolyte supply step comprises a process of pumping the some of the electrolyte from the auxiliary case into the battery case (force transfer of electrolyte through means of pressure differential)[0015].

Regarding claim 7, Yi the method of claim 1, further comprising:
a separating step of separating the auxiliary case from the battery case (removing the connection between container (50) and the battery)[0015]; and
after the separating step, a sealing step of sealing the battery case (replacing the seal)[0015].

Regarding claim 8, Yi teaches the method of claim 1, wherein, during the electrolyte supply step and the gas supply step, the some of the electrolyte and the gas are moved between the battery case and the auxiliary case through a single path (solution injection member (30) and connector (51))(gas and electrolyte injection occur through similar means)[0018][0038].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yi, EP2393146B1 (in IDS) as applied to claim 1 above, and further in view of Shinya, JP2015133179A (in IDS)(see machine translation).

Regarding claim 4, Yi teaches the method of claim 1,
Yi does not teach wherein at least a portion of the electrolyte supply step and at least a portion of the gas supply step are performed at the same time.
Shinya teaches a power storage device held in a case where electrolyte is injected into the case [0001]. Further, Shinya teaches that the electrolyte injection step as well as gas supplying step occur at the same time [0011][0012] as well as this method shortening the injection time of the electrolytic solution [0012].
Therefore, it would have been obvious to one skilled in the art before the filing date to combine the electrolyte injection method of Yi with the simultaneous injection and gas supply steps of Shinya to shorten injection time. 

Regarding claim 5, Yi teaches the method of claim 1.
Yi does not teach wherein the electrolyte supply step comprises a process of raising the auxiliary case at least partially above the battery case, such that gravity contributes to the moving of the some of the electrolyte from the auxiliary case into the battery case.

	Therefore, it would have been obvious to one skilled in the art at the time of filing to combine the battery injection method of Yi with the teachings of a gravity fed electrolyte of Shinya to remove the need for a vacuum pump and simplify manufacture.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yi, EP2393146B1 (in IDS) as applied to claim 1 above, and further in view of Sasaki, JP2013178950A (in IDS)(see machine translation)

Regarding claim 9, Yi teaches the the method of claim 1, 
Yi does not teach wherein, during the electrolyte supply step and the gas supply step, the some of the electrolyte and the gas are moved between the battery case and the auxiliary case through separate respective paths.
	Sasaki teaches a battery wherein a battery case (first space) and an auxiliary case (second space)[0007] wherein electrolyte is supplied from the auxiliary case to the battery case [0008] through a separate passage than the gas (first and second passage)[0017]. Further, Sasaki teaches that the separation of the gas from the electrolyte paths allows for smooth movement between the cases [0018].
. 

Claims 10 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yi, EP2393146B1 (in IDS).

Regarding claim 10, Yi teaches the method of claim 1, wherein a discharge hole (opening of connector (51)) for discharging a fluid is provided in the auxiliary case (allows for fluid to flow be discharged from the auxiliary case (50))[0034],
Yi does not explicitly teach the method further comprising a discharge step of discharging a fluid out of the auxiliary case through the discharge hole.
	However, Yi does teach the use of the auxiliary case (50) being capable of both giving and receiving electrolyte from the battery case (10)[0034][0035]. To have space to receive electrolyte from the battery case the auxiliary case would be required to be able to be empty used electrolyte separately from the case.
	Then it would have been obvious to one skilled in the art before the time of filing to modify the method of Yi to discharge the electrolyte from the auxiliary case to allow for the auxiliary case to receive electrolyte from the battery case.

Regarding claim 11, Yi teaches the method of claim 10.
Yi does not explicitly teach wherein at least a portion of the fluid discharged during the discharge step comprises the gas.

	Then it would have been obvious to one skilled in the art before the time of filing to modify the method of Yi to discharge gas from the auxiliary case to allow for the auxiliary case to receive electrolyte from the battery case.

Regarding claim 12, Yi teaches the method of claim 10, further comprising:
a separating step (removing connection between cases)[0015] of separating the auxiliary case from the battery case; and
after the separating step, a sealing step of sealing the battery case (plugging and unplugging injection hole before and after connecting with auxiliary case)[0015][0016],
wherein the sealing step is performed after the discharge step (auxiliary case is disconnected after injecting/receiving electrolyte to be discharged as described in rejection of claim 10, and injection hole is plugged)[0015].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK MARSHALL GREENE/            Examiner, Art Unit 1724                                                                                                                                                                                            
/SARAH A. SLIFKA/            Primary Examiner, Art Unit 1796